Lewis, J.
1. Where one demanded of another an article of value in the hands of the latter, and, upon refusal to deliver, declared: “I will take it any way,” accompanying the words with a forcible snatching of and running off with the article, the same being done against the actual consent of the person in possession of the article, the offense of robbery was committed, if there was an intent to steal; and this is so though the thing taken may have been worth but a few cents.
2. There was no material error at the trial, and the evidence warranted the verdict. Judgment affirmed.

All the Justices concurring.

Indictment for robbery. Before Judge Henry. Floyd superior court. July term, 1899.
R. L. Chamlee and G. A. H. Harris & Son, for plaintiff in error. Moses Wright, solicitor-general, contra.